Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided. http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.

	

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:17/248,114, filed on 01/11/2021.
This action has been made NON-FINAL.
Abstract
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of calculating a matching score, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
calculating a weightage for job requirements parameters; 
updating said weightage based on matching parameters on resumes that were applied to previously closed jobs that are similar to said job; 
calculating a matching score for any resume and said job using said updated weightage.
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of calculating a matching score is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mathematical concept.  
The limitation of calculating a matching score, as drafted, is a process that, under its broadest reasonable interpretation, requires performing an arithmetic calculation in order to calculate a matching score.  This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea.  2019 PEG Section I, 84 Fed. Reg. at 52.  Thus, limitations falls into the “mathematical concept” grouping of abstract ideas.
In addition, this type of simple arithmetic calculation can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, the limitations also falls into the “mental process” groupings of abstract ideas. 
Accordingly, the limitations recites a judicial exception (an abstract idea that falls
within the mathematical concept and mental process groupings in the 2019 PEG),
and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements, such as “updating said weightage”, which does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  The “updating said weightage” recites at a high-level of generality such that it amounts no more than mere instructions to apply the exception (Step 2A Prong Two: No).  After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
This part of the eligibility analysis evaluates whether the claim as a whole amounts to
significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.  As explained with respect to Step 2A Prong Two, the claim recites a single additional element in the limitation of “updating said weightage”, which does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO).  Additionally, the claim(s) do not include any other additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAMPANERIA, US 20190019160.
Claim 1:
CHAMPANERIA discloses a method for matching job requirements (“performing a job entry step 1. According to an exemplary embodiment, in a first step 11 of a job entry step 1, a job description may be input into the system. In some embodiments, the text of the job description, and any other information that has been provided by the hiring manager that may be outside of the job description, may be parsed by the system (for example, by a system configured to use natural language processing) and key points, concepts, and requirements of the job may be identified from the job description” See Abstract Paragraph 0055) and resumes (“the matching process 3 performs matching on résumés already in the system, while the sourcing process 2 performs sourcing on newly-added or newly-updated résumés” See Abstract & Paragraph 0054) comprising the steps of:
calculating a weightage (“a hiring manager may specifically provide the top three to top five skills or types/level of experience that is needed for the job, along with the job description; in some exemplary embodiments, skills, experience, or other such qualities that have been indicated by a hiring manager as being important may be given additional weight in a matching and scoring process” See Paragraphs 0008; 0012; 0062; 0088-0089; 0095-0097) for job requirements parameters (“The initial search string may further include, for example, one or more job titles that match the job description. For example, an initial search string for a software engineering position for a company with a codebase largely in a particular language might include the title “senior software engineer,” optionally may be further refined by adding the language proficiency desired by the company directly to the title (for example, “senior Python engineer”), and may include a list of skills such as proficiency in the Python language.” See Paragraph 0012; 0062; 0072; 0078); 
updating said weightage (“a hiring manager may specifically provide the top three to top five skills or types/level of experience that is needed for the job, along with the job description; in some exemplary embodiments, skills, experience, or other such qualities that have been indicated by a hiring manager as being important may be given additional weight in a matching and scoring process” See Paragraphs 0008; 0012; 0062; 0088-0089; 0095-0097) based on matching parameters on resumes that were applied to previously closed jobs that are similar to said job (“past candidates that were selected for an interview had certain skills or experience listed in their résumés, the AI BOT may ask the candidate in the course of conversation whether the candidate has those skills, and, if so, may not only update the candidate's profile record but may inform the candidate that it would be a good idea to update their résumé to reflect those skills, or may request an updated résumé from the candidate reflecting those skills before continuing or before finalizing the candidate.” See Paragraph 0160); 
calculating a matching score for any resume and said job (“the matching process 3 performs matching on résumés already in the system, while the sourcing process 2 performs sourcing on newly-added or newly-updated résumés” See Abstract & Paragraph 0054) using said updated weightage (“a hiring manager may specifically provide the top three to top five skills or types/level of experience that is needed for the job, along with the job description; in some exemplary embodiments, skills, experience, or other such qualities that have been indicated by a hiring manager as being important may be given additional weight in a matching and scoring process” See Paragraphs 0008; 0012; 0062; 0088-0089; 0095-0097).
Claim 2:
CHAMPANERIA discloses wherein updating said weightage (“a hiring manager may specifically provide the top three to top five skills or types/level of experience that is needed for the job, along with the job description; in some exemplary embodiments, skills, experience, or other such qualities that have been indicated by a hiring manager as being important may be given additional weight in a matching and scoring process” See Paragraphs 0008; 0012; 0062; 0088-0089; 0095-0097) is done based on said matching parameters (“The initial search string may further include, for example, one or more job titles that match the job description. For example, an initial search string for a software engineering position for a company with a codebase largely in a particular language might include the title “senior software engineer,” optionally may be further refined by adding the language proficiency desired by the company directly to the title (for example, “senior Python engineer”), and may include a list of skills such as proficiency in the Python language.” See Paragraph 0012; 0062; 0072; 0078) on said applied resumes that resulted in interviews for said previously closed jobs (“past candidates that were selected for an interview had certain skills or experience listed in their résumés, the AI BOT may ask the candidate in the course of conversation whether the candidate has those skills, and, if so, may not only update the candidate's profile record but may inform the candidate that it would be a good idea to update their résumé to reflect those skills, or may request an updated résumé from the candidate reflecting those skills before continuing or before finalizing the candidate.” See Paragraph 0160).
Claim 3:
CHAMPANERIA discloses wherein updating said weightage is done based on said matching parameters (“The initial search string may further include, for example, one or more job titles that match the job description. For example, an initial search string for a software engineering position for a company with a codebase largely in a particular language might include the title “senior software engineer,” optionally may be further refined by adding the language proficiency desired by the company directly to the title (for example, “senior Python engineer”), and may include a list of skills such as proficiency in the Python language.” See Paragraph 0012; 0062; 0072; 0078) on said applied resumes that resulted in offers for said previously closed jobs (“past candidates that were selected for an interview had certain skills or experience listed in their résumés, the AI BOT may ask the candidate in the course of conversation whether the candidate has those skills, and, if so, may not only update the candidate's profile record but may inform the candidate that it would be a good idea to update their résumé to reflect those skills, or may request an updated résumé from the candidate reflecting those skills before continuing or before finalizing the candidate.” See Paragraph 0160).
Claim 4:
CHAMPANERIA discloses wherein said matching score is shared with job providers (“notify employers about one or more high-scoring candidates that have been found for a job opening.” See Paragraph 0052) and job seekers (“a communication campaign by notifying the candidates of the job opening that matches their résumé, and providing instructions for applying for the position” See Paragraph 0120).
Claim 5:
CHAMPANERIA discloses a method for identifying job requirements parameters (“performing a job entry step 1. According to an exemplary embodiment, in a first step 11 of a job entry step 1, a job description may be input into the system. In some embodiments, the text of the job description, and any other information that has been provided by the hiring manager that may be outside of the job description, may be parsed by the system (for example, by a system configured to use natural language processing) and key points, concepts, and requirements of the job may be identified from the job description” See Abstract & Paragraphs 0012; 0055; 0062; 0072 & 0078) comprising the steps of:
extracting job requirements parameters from job details (“one or more elements extracted from the job description” See Paragraph 0095); 
adding new additional job requirements (“may be further refined by adding the language proficiency desired by the company” See Paragraph 0160) parameters found from resumes that were applied to previously closed jobs that are similar to said job (“past candidates that were selected for an interview had certain skills or experience listed in their résumés, the AI BOT may ask the candidate in the course of conversation whether the candidate has those skills, and, if so, may not only update the candidate's profile record but may inform the candidate that it would be a good idea to update their résumé to reflect those skills, or may request an updated résumé from the candidate reflecting those skills before continuing or before finalizing the candidate.” See Paragraph 0160); 
calculating a matching score (“the matching process 3 performs matching on résumés already in the system, while the sourcing process 2 performs sourcing on newly-added or newly-updated résumés” See Abstract & Paragraphs 0054) for any resume and said job using said newly added job requirements parameters (“may be further refined by adding the language proficiency desired by the company” See Paragraph 0160).
Claims 6-8
Claims 6-8 is rejected on the same basis as claims 2-4.
Claims 9-12
Claims 9-12 are rejected on the same basis as claims 1-4.
Claim 13-16
Claims 13-16 is rejected on the same basis as claims 1-4.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210012267 provide a method, apparatus, and system for selecting job recommendations. The job recommendations are customized to users that browse and/or search for job postings, users that are identified as job seekers, and/or other types of candidates and potential candidates for jobs. For example, the job recommendations include jobs that are matched to the candidates' education, work experience, skills, level of seniority, location, current titles, and/or past titles.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 29, 2022